Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 17/138130 has claims 2-21 pending.

Priority /Filing Date
This application is a continuation application which claims the benefit of priority under 35 U.S.C. §120 of U.S. patent application no. 15/892, 961, filed on February 9, 2018, which claims the benefit of U.S. Provisional Application No. 62/460,263, filed February 17, 2017.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated December 30, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.



Claim Objections
4. 	Claim 2 is objected to because of the following informalities: Where it recites “the energy production information” in line 6 should be “energy production information” to preserve proper antecedent basis.  Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 2-21 of U.S. Patent No. 10769318. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘318 Patent include all the limitations of this Application as well as additional limitations.

7.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 2-21 of U.S. Patent No. 10902159. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘159 Patent include all the limitations of this Application as well as additional limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 2-21 are rejected under 35 U.S.C. 103 as being obvious over Hinners et al. hereafter Hinners (Pub. No.: US 2016/0004796 A1), in view of Adam PRYOR hereafter Pryor (Pub. No.: US 2015/0066442 A1), further in view of Gregg et al. hereafter Gregg (Pub. No.: US 2014/0025343 A1).

	Regarding Claim 2, Hinners disclose a system for determining solar panel placement and corresponding energy output (Hinners; abstract, Figure 3, [0052]), comprising:
a computing device (Hinners: Figure 1 item 122); and
a server configured to be coupled to the computing device via a network and including
circuitry configured to (Hinners: Figure 1 item 100: solar power system configuration engine 100)
receive a request from a computing device for (Hinners: [0017]: selection of a particular type of solar module; [0046], [0058]: evaluating the performance of each tile of tile grid),
wherein the request includes installation location information corresponding to an installation location (Hinners: [0018]: target installation location), and
transmit (Hinners: [0016]: Computing device 102 may also read data from or write data to database 116 across network 180 via communication paths 140 and 160),
store 
receive a selection and deselection of one or more of the plurality of solar panels in the predetermined solar panel layout (Hinners: Figure 7 –Item 712: selection of candidate configuration, Figure 7-item 716: Discard (i.e. deselect) current configuration; Also see [0064], [0083] and [0085]), and
determine a design for the installation location based on the selection and deselection of the one or more of the plurality of solar panels in the predetermined solar panel layout and an energy production estimate based on (Hinners: Figures 3-6,  [0069]: estimates the performance of the solar module based on one or more of (i) the location and/or orientation of target surface 302; [0075]: By implementing the techniques described above in conjunction with FIGS. 3-6, configuration engine 100 may generate one or more candidate configurations for the solar power system; Figure 7 –Item 712: selection of candidate configuration, Figure 7-item 716: Discard (i.e. deselect) current configuration; Also see [0064], [0083] and [0085].
Hinners donot explicitly discloses energy production information and storing the energy production information.
Pryor discloses energy production information and storing the energy production information (Pryor: Figure 5, [0102]-System size (Annual kWh)-Note the various system size ranges e.g. small range 501,  medium range 502, and a large range 503; Also note the  various solar energy system design constraint sets ( e.g., templates, buildable system configurations, etc.) stored in the predefined data based on cost ( e.g., monthly payments or upfront cost), size ( e.g., annual kWh), and value ( e.g., dollars per kWh); [0103]: size (e.g., kW factory standard test conditions (STC));
Hinners and Pryor are analogous art because they are from the same field of endeavor. They both relate to Solar Power System.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above Solar Power System, as taught by Hinners, and incorporating the use of energy production information in the system, as taught by Pryor.
One of ordinary skill in the art would have been motivated to do this modification in order to identify the potential of installation sites to house components of solar energy systems as well as the potential to generate energy ( or save energy) by such systems, as suggested by Pryor (Pryor: [0003]).
Hinners do not explicitly disclose: 
wherein the computing device includes circuitry configured to store a predetermined solar panel layout for the installation location, the predetermined solar panel layout including a plurality of solar panels, the predetermined solar panel layout being fixed.
Gregg disclose: 
wherein the computing device includes circuitry configured to store a predetermined solar panel layout for the installation location, the predetermined solar panel layout including a plurality of solar panels, the predetermined solar panel layout being fixed (Gregg: [0024]: client workstations 141 and 142 may be used by specially trained in-house designers to perform a solar panel layout for customers based on information received from the customers or on-site personnel in the field via mobile devices 151-153; [0040], [0041]: After the user/designer interacts with the user interface provided in step 204 to select a solar panel layout, the server 101 may receive the user selected layout in step 205),
Hinners and Gregg are analogous art because they are from the same field of endeavor. Both of them relate to Solar Power System.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above Solar Power System, as taught by Hinners, and incorporating the use dynamic display interface in the system, as taught by Gregg.
One of ordinary skill in the art would have been motivated to do this modification in order to provide plurality of user options for designing one or more solar panel layouts at the location based on the retrieved information corresponding to the location, as suggested by Gregg (Gregg: abstract).

Regarding Claims 9 and 16, the claims recite the same substantive limitations as Claim 2 and are rejected using the same teachings.

Regarding Claim 3, the combinations of Hinners, Pryor and Gregg further disclose the system of claim 2, wherein the circuitry of the computing device is further configured to: 
receive the installation location information (Hinners: [0018]: target installation location),
request energy production for a panel system of one or more solar panel types or each solar panel array (Pryor: Figure 7A, 7B, [0107]-[0112]),
receive energy production information for each request, wherein the number of requests is based on the number of solar panel arrays and a number of types of solar panels, and locally store the energy production information for each solar panel type and for each solar panel array (Pryor: Figure 7A, 7B, [0107]-[0112]).

Regarding Claims 10 and 17, the claims recite the same substantive limitations as Claim 3 and are rejected using the same teachings.

Regarding Claim 4, the combinations of Hinners, Pryor and Gregg further disclose the system of claim 3, wherein the installation location information includes weather, latitude/longitude, tilt, azimuth, shading, insolation, soiling, and local fire codes (Hinners: [0054], [0057], [0058]; Pryor: [0079]).

Regarding Claims 11 and 18, the claims recite the same substantive limitations as Claim 4 and are rejected using the same teachings.

Regarding Claim 5, the combinations of Hinners, Pryor and Gregg further disclose the system of claim 3, wherein the circuitry of the computing device is further configured to
dynamically display energy production and energy offset in real time based on one or more of the selection and deselection of the one or more solar panels in the predetermined solar panel layout (Gregg: Figure 4, [0050]: The available solar panel menu 450 and any other menus displayed on the user interface 400 of the solar panel layout software and installation tool may also be dynamic, in that they may be updated automatically by the server 101 in response to user selections or interactions with other menus or components within the user interface 400; Also see [0061]),
determine if the design for the installation location is complete (Hinners: Figure 7-item 722, [0086]-[0088])., and
store the completed design for the installation location when the design for the installation location is complete (Hinners: Figure 1, [0015], [0091]).

Regarding Claims 12 and 19, the claims recite the same substantive limitations as Claim 5 and are rejected using the same teachings.

Regarding Claim 6, the combinations of Hinners, Pryor and Gregg further disclose the system of claim 5, wherein the design is a subset of the one or more solar panels and the one or more solar panel arrays within the predetermined solar panel layout (Hines: [0043], [0046], [0047], [0074]; Gregg: [0051], [0052]).

Regarding Claim 13, the claim recites the same substantive limitations as Claim 6 and is rejected using the same teachings.

Regarding Claim 7, the combinations of Hinners, Pryor and Gregg further disclose the system of claim 5, wherein the energy production for each solar panel array is calculated based on an average solar panel energy production for one solar panel belonging to that solar panel array multiplied by a number of selected solar panels in that solar panel array (Pryor: [0088]: [0090]: average monthly coefficients, [0110]: average shading for the whole cell; Also see [0117];   Examiner’s remark(ER): This is a conventional calculation approach for estimating energy production of a solar array similar to  the one shown in PVWatts Version 5 Manual Aron P. Dobos September 4, 2014).

Regarding Claims 14 and 20, the claims recite the same substantive limitations as Claim 7 and are rejected using the same teachings.

Regarding Claim 8, the combinations of Hinners, Pryor and Gregg further disclose the system of claim 7, wherein total energy production is based on a sum of energy production for each solar panel array:
S1A1 + S2A2 + .. . + SnAn = ETotal
where S is equal to the number of selected solar panels in an array, A is equal to the average solar panel energy production for that array, and ETotal is equal to the total energy production of all the selected solar panels (Pryor: [0088]: [0090]: average monthly coefficients, [0110]: average shading for the whole cell; Also see [0117];  Examiner’s remark(ER): This is a conventional calculation approach for estimating energy production of a solar array similar to  the one shown in PVWatts Version 5 Manual Aron P. Dobos September 4, 2014).

Regarding Claim 21, the claim recites the same substantive limitations as Claim 8 and is rejected using the same teachings.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    John Morgan McLellan Davidson (Pub. No.: US 2015/0269664 A1) teaches determine a potential wattage output of a candidate solar panel array using insolation data for a corresponding geographic region, and determine potential energy consumption for a property of a utility customer in the corresponding geographic region using usage data from the property.
Wayne et al.  (Pub. No.: US 2016/0232636A1) teaches systems and methods of generating permit sets. A rules engine can traverse various requirements of a rules data structure in conjunction with rule settings that define permitting rules in effect for a particular jurisdiction to determine a value for each requirement.
Rosner et al. (Pub. No.: US 2016/0125557 A1) relates to a system and a method for optimization of continuous renewable energy power production, and installation of power production units.
Aron P. Dobos (PVWatts Version 5 Manual, 2014) defines a web application developed by the National Renewable Energy Laboratory (NREL) that estimates the electricity production of a grid-connected photovoltaic system based on a few simple inputs. PVWatts combines a number of sub-models to predict overall system performance, and includes several built-in parameters that are hidden from the user.

10.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146                                                                                                                                                                                                        
.